DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, and 15-20,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (WO 2018/147977 A1), in view of Yang (US 2017/0295592 A1), and further in view of Li et al. (US 2018/0270816 A1).
Regarding claims 1, 9, and 16, Manolakos discloses a method performed between a base station and a user equipment (fig.1 which teaches base station which are communicatively coupled with wireless devices) for service multiplexing and transmission (par.[0006] which discloses multiplexing MiCR (i.e. URLLC) over eMBB resources), the method comprising:
a target resource being a pre-configured resource capable of bearing multiple types of service (fig.3 describes resources configured to bear eMBB traffic along with uRLLC traffic in a same configured resource, par. [0046 – 0047, 0052]); and
when multiple types of service are to be sent on the target resource (par.[0052 – 0054] which describes the base station semi-statically allocating of resources or puncturing resources of a same carrier for low-latency, e.g. “MiCR”, and eMBB communications), for each type of service (the aforementioned MiCR and eMBB) in the multiple types of service (par.[0054] which describes the URLLC communications and eMBB communications), determining, by the base station (par.[0052]), a resource pre-allocated to bear the type of service in the target resource, sending, by the base station, the type of service based on the determined resource corresponding to the type of service (par.[0055 – 0056] describe the base station puncturing eMBB resources for transmission of URLLC data transmissions to a same or different stations. That is, the base station can puncture eMBB resources destined to a single station, and insert URLLC data, which is for that same station or other stations), and
sending by the base station, service multiplexing indication information to a user equipment (UE) which receives the type of service (par.[0055 – 0056] which describes the base station providing to a UE in URLLC mode an indication of punctured URLLC resources in an eMBB resource),
wherein the service multiplexing indication information is used to indicate a type of a service, which is sent by the base station on the target resource (par. [0055 – 0056], which provides an indication of URLLC resource, which are carried within the eMBB resource). 
While Manolakos substantially discloses the claimed invention, it does not explicitly disclose:
when one type of service is to be sent on a target resource, sending, by the base station, the one type of services based on all resources of the target resource, with the target resource being a pre-configured resource capable of bearing multiple types of service, and sending, by the base station, service multiplexing indication information to a user equipment (UE) which receives the one type service, wherein the service multiplexing indication information indicates that only one type of service is sent by the base station on the target resource.
This however, would be apparent to the skilled person because the first type of services, e.g. “eMBB” has to have its own resources punctured to allow for the transmission of secondary uRLLC service transmission as can be seen for example in the Yang reference.
For example Yang discloses:
 when one type of service (par.[0002] discloses multiplexing different types of wireless communications traffic. Par.[0038] discloses enhanced mobile broadband traffic) is to be sent on a target resource (fig.3 element 302 which teaches an eMBB TTI. Wherein the TTI is comprised of time and frequency resources which are used for the transmission of eMBB data and eMBB control information), sending, by the base station (fig.1 which teaches a base station, and fig.2 par.[0051] describes the BS in communications wirelessly with the UE), the one type of service (fig.3 which teaches the eMBB traffic being transmitted on resource reserved for eMBB traffic) based on all resources of the target resource (fig.3 wherein the eMBB data is not punctured by MiCR (i.e. Mission Critical/URLLC data) and the entire TTI is configured for eMBB traffic communications), with the target resource (fig.3 which teaches the TTI configured to carry the eMBB traffic. Par.[0043] which teaches eMBB common resources) being a preconfigured resource (fig.3 wherein the TTI are preconfigured for eMBB transmissions) capable of bearing multiple types of service (par.[0043] teaches sharing a common set between different types of traffic (e.g. wherein resources preconfigured for transmitting eMBB traffic may be punctured in order to support transmission of different traffic type), and sending, by the base station, service multiplexing indication information (fig.3 which teaches that in the beginning of the TTI the base station transmits a eMBB CNTRL information, par.[0072] which teaches that the eMBB CTRL region may contain control messages and demodulation reference signals. Par.[0086] discloses a base station used to schedule control signalling of first traffic on a first set of resource elements and data of the first traffic on a second set of resource elements, and communicate the schedule indicative of the scheduling of the first traffic. That is, the UE receives a schedule (e.g. eMBB CTRL) which is configured to schedule first traffic. As shown in fig.3 first traffic eMBB can be scheduled for all resources) to a user equipment (fig.1 which teaches a UE in wireless communications with a base station, par.[0006] teaches that the schedule is transmitted (e.g. “and communicate a schedule”) from base station to UE), wherein the service multiplexing indication information indicates that only one type of service is sent by the base station on the target resource (fig.3 wherein the eMBB CNTRL indicates resources entirely used for eMBB traffic. In contrast, the eMBB CNTRL figs.4-10 are used to point to further control information for eMBB and MiCR or directly point to resources used for eMBB or MiCR. Furthermore, it is well-known in the art the PDCCH from the base station to the mobile wherein the PDCCH carries DCI, which is used for resource allocation and other control information)
Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the instant application that when there are no other types of data that need be transmitted on the single resource that the resource can be used solely for a first traffic type, because the eMBB resources must be punctured in order for URLLC, mMTC, or other types higher priority traffic to be transmitted on said resource. The reason for this is that the disclosures of Manolakos and Yang teaches that the eMBB resources must be punctured in order to support the transmission of low-latency data on said resources. 
While the disclosure of Manolakos and Yang substantially disclose the claimed invention, they do not teach:
wherein the processor is further configured to:
before controlling the transmitter to send the service multiplexing indication information to the UE,
notifying a time-frequency resource for the service multiplexing indication information to the UE.
However, this technique was well-known and in practice in other applications as well as applied to a method for service multiplexing as discussed above.
For example, the disclosure of Li discloses before controlling the transmitter to send the service multiplexing indication information to the UE, notifying a time-frequency resource for the service multiplexing indication information to the UE (fig.4 element 402 and 406 wherein the indication is included in the slots configured during the configuration, and can include whether the slot is for eMBB, URLLC, or both).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the eMBB multiplexing methods as discussed in Manolakos and Yang, with the notification of a preconfigured location of an indicator, which is signaled by the network as discussed in Li. The motivation/suggestion would have been to enable and provide multiplexing, for example, based on using a control data region to schedule intended resources for communications using a service or based on using a separate indicator channel indicating whether intended resources include communications from the service (or from another service). This can allow for decreasing use of spectrum resources that may otherwise be required to indicate multiplexing information.

Regarding claims 2 and 10, Manolakos discloses after the one type of service is sent on the target resource (fig.3 which describes the eMBB resources being sent), when that other type of service is to be sent on the target resource in a process of sending the one type of service (fig.3 describes the eMBB and URLLC resources being transmitted in a same bundle of resources, par.[0054]), determining, by the base station, a first resource and a second resource in the target resource (par.[0054] which describes a semi-static configuration or puncturing of resources for eMBB with URLLC resources), with the first resource being a resource in the target resource except the second resource (fig.3 describes a plurality of resources used for eMBB transmission except for resources punctured for URLLC transmission), and the second resource being a resource pre-allocated to bear the other type of service in the target resource (fig.3 and par.[0054 - 0055] describes the low-latency resources as being punctured or semi-statically configured by the base station); and 
continuing sending, by the base station, the one type of service based on the first resource, sending, by the base station, the other type of service based on the second resource (Fig.3 which discloses the transmission of eMBB resources and URLLC resources), and sending, by the base station, the service multiplexing indication information to a UE which receives the one type of service and a UE which receives the other type of service (par.[0058] which discloses the transmission of an indicator to the stations to indicate a punctured resources, par.[0062 – 0063]).

Regarding claims 3 and 11, Manolakos discloses after the one type of service is sent on the target resource (fig.3 which describes the eMBB resources being sent), (fig.3 describes the eMBB and URLLC resources being transmitted in a same bundle of resources, par.[0054]), determining, by the base station, a first resource and a second resource in the target resource (par.[0054] which describes a semi-static configuration or puncturing of resources for eMBB with URLLC resources), with the first resource being a resource in the target resource except the second resource (fig.3 describes a plurality of resources used for eMBB transmission except for resources punctured for URLLC transmission), and the second resource being a resource pre-allocated to bear the other type of service in the target resource (fig.3 and par.[0054 - 0055] describes the low-latency resources as being punctured or semi-statically configured by the base station); and 
continuing sending, by the base station, the one type of service based on the first resource, sending, by the base station, the other type of service based on the second resource (Fig.3 which discloses the transmission of eMBB resources and URLLC resources), sending, by the base station, the service multiplexing indication information to a UE which receives the one type of service, and sending, by the base station, resource scheduling indication information to a UE which receives the other type of service (par.[0058] which discloses the transmission of an indicator to the stations to indicate a punctured resources, par.[0062 – 0063]).

Regarding claims 4 and 12, Manolakos discloses wherein the service multiplexing indication information is further used to indicate that the base station sends the other type of service on the target resource (par. [0063], which recites, in part, “As an example, for downlink communication, MBB UE 115-b may receive the post-indicator and determine to avoid decoding downlink signal received on the resources reassigned for low latency communications.”). 

Regarding claim 5, Manolakos discloses wherein the service multiplexing indication information is further used to indicate that the base station sends the other type of service on the target resource (par. [0063], which recites, in part, “As an example, for downlink communication, MBB UE 115-b may receive the post-indicator and determine to avoid decoding downlink signal received on the resources reassigned for low latency communications.”).

The Office notes that claims 6 and 13 have been cancelled from the claim set dated 07/21/2022.


Regarding claim 7 and 19, Manolakos discloses wherein the target resource comprises at least a frequency-domain resource or a time-domain resources (par. [0052 – 0053], which discloses a TTI and resource elements, etc.).

Regarding claims 8 and 20, Manolakos discloses wherein the service multiplexing indication information is sent to a UE, which receives a type of service through system information, high-layer signaling, physical-layer signaling or a protocol, and the high-layer signaling comprises radio resource control (RRC) signaling and the media access control (MAC) signaling (par. [0068] and fig.3 wherein the base station using an indication channel). 

Regarding claim 17, Manolakos discloses that in a process of receiving the one type of service based on all resources of the target resource, if the service multiplexing indication information sent by the base station is received, or the service multiplexing indication information is received and it is determined based on the service multiplexing indication information that the base station also sends other type of service on the target resource, determine a first resource and a second resource in the target resource, with the first resource being a resource in the target resource except the second resource, and the second resource being a resource pre-allocated to bear other type of service in the target resource or a resource scheduled for the other type of service in the target resource; and control the input/output interface to continue receiving the one type of service based on the first resource (par.[0062 – 0063]).

Regarding claim 18, Manolakos discloses wherein the processor is configured to, after the determining the first resource and the second resource in the target resource, if the other type of service is sent to the UE by the base station, control the input/output interface to receive the other type of service based on the second resource in a process of continuing receiving the one type of service based on the first resource (par. [0062 – 0063]).

Claims 1, 9, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (WO 2018/147977 A1), in view of Yang (US 2017/0295592 A1), and further in view of Hosseini et al. (US 2018/0227047 A1).
Regarding claims 1, 9, and 16, Manolakos discloses a method performed between a base station and a user equipment (fig.1 which teaches base station which are communicatively coupled with wireless devices) for service multiplexing and transmission (par.[0006] which discloses multiplexing MiCR (i.e. URLLC) over eMBB resources), the method comprising:
a target resource being a pre-configured resource capable of bearing multiple types of service (fig.3 describes resources configured to bear eMBB traffic along with uRLLC traffic in a same configured resource, par. [0046 – 0047, 0052]); and
when multiple types of service are to be sent on the target resource (par.[0052 – 0054] which describes the base station semi-statically allocating of resources or puncturing resources of a same carrier for low-latency, e.g. “MiCR”, and eMBB communications), for each type of service (the aforementioned MiCR and eMBB) in the multiple types of service (par.[0054] which describes the URLLC communications and eMBB communications), determining, by the base station (par.[0052]), a resource pre-allocated to bear the type of service in the target resource, sending, by the base station, the type of service based on the determined resource corresponding to the type of service (par.[0055 – 0056] describe the base station puncturing eMBB resources for transmission of URLLC data transmissions to a same or different stations. That is, the base station can puncture eMBB resources destined to a single station, and insert URLLC data, which is for that same station or other stations), and
sending by the base station, service multiplexing indication information to a user equipment (UE) which receives the type of service (par.[0055 – 0056] which describes the base station providing to a UE in URLLC mode an indication of punctured URLLC resources in an eMBB resource),
wherein the service multiplexing indication information is used to indicate a type of a service, which is sent by the base station on the target resource (par. [0055 – 0056], which provides an indication of URLLC resource, which are carried within the eMBB resource). 
While Manolakos substantially discloses the claimed invention, it does not explicitly disclose:
when one type of service is to be sent on a target resource, sending, by the base station, the one type of services based on all resources of the target resource, with the target resource being a pre-configured resource capable of bearing multiple types of service, and sending, by the base station, service multiplexing indication information to a user equipment (UE) which receives the one type service, wherein the service multiplexing indication information indicates that only one type of service is sent by the base station on the target resource.
This however, would be apparent to the skilled person because the first type of services, e.g. “eMBB” has to have its own resources punctured to allow for the transmission of secondary uRLLC service transmission as can be seen for example in the Yang reference.
For example Yang discloses:
 when one type of service (par.[0002] discloses multiplexing different types of wireless communications traffic. Par.[0038] discloses enhanced mobile broadband traffic) is to be sent on a target resource (fig.3 element 302 which teaches an eMBB TTI. Wherein the TTI is comprised of time and frequency resources which are used for the transmission of eMBB data and eMBB control information), sending, by the base station (fig.1 which teaches a base station, and fig.2 par.[0051] describes the BS in communications wirelessly with the UE), the one type of service (fig.3 which teaches the eMBB traffic being transmitted on resource reserved for eMBB traffic) based on all resources of the target resource (fig.3 wherein the eMBB data is not punctured by MiCR (i.e. Mission Critical/URLLC data) and the entire TTI is configured for eMBB traffic communications), with the target resource (fig.3 which teaches the TTI configured to carry the eMBB traffic. Par.[0043] which teaches eMBB common resources) being a preconfigured resource (fig.3 wherein the TTI are preconfigured for eMBB transmissions) capable of bearing multiple types of service (par.[0043] teaches sharing a common set between different types of traffic (e.g. wherein resources preconfigured for transmitting eMBB traffic may be punctured in order to support transmission of different traffic type), and sending, by the base station, service multiplexing indication information (fig.3 which teaches that in the beginning of the TTI the base station transmits a eMBB CNTRL information, par.[0072] which teaches that the eMBB CTRL region may contain control messages and demodulation reference signals. Par.[0086] discloses a base station used to schedule control signalling of first traffic on a first set of resource elements and data of the first traffic on a second set of resource elements, and communicate the schedule indicative of the scheduling of the first traffic. That is, the UE receives a schedule (e.g. eMBB CTRL) which is configured to schedule first traffic. As shown in fig.3 first traffic eMBB can be scheduled for all resources) to a user equipment (fig.1 which teaches a UE in wireless communications with a base station, par.[0006] teaches that the schedule is transmitted (e.g. “and communicate a schedule”) from base station to UE), wherein the service multiplexing indication information indicates that only one type of service is sent by the base station on the target resource (fig.3 wherein the eMBB CNTRL indicates resources entirely used for eMBB traffic. In contrast, the eMBB CNTRL figs.4-10 are used to point to further control information for eMBB and MiCR or directly point to resources used for eMBB or MiCR. Furthermore, it is well-known in the art the PDCCH from the base station to the mobile wherein the PDCCH carries DCI, which is used for resource allocation and other control information)
Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the instant application that when there are no other types of data that need be transmitted on the single resource that the resource can be used solely for a first traffic type, because the eMBB resources must be punctured in order for URLLC, mMTC, or other types higher priority traffic to be transmitted on said resource. The reason for this is that the disclosures of Manolakos and Yang teaches that the eMBB resources must be punctured in order to support the transmission of low-latency data on said resources. 
While the disclosure of Manolakos and Yang substantially disclose the claimed invention, they do not teach:
wherein the processor is further configured to:
before controlling the transmitter to send the service multiplexing indication information to the UE,
notifying a time-frequency resource for the service multiplexing indication information to the UE.
However, this technique was well-known and in practice in other applications as well as applied to a method for service multiplexing as discussed above.
For example, the disclosure of Hosseini discloses before controlling the transmitter to send the service multiplexing indication information to the UE, notifying a time-frequency resource for the service multiplexing indication information to the UE (par.[0008] which generally describes providing an indication of punctured resources and monitoring for the indication, and fig.3 discloses that a configuration of the location of the indication as discussed in par.[0062]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the eMBB multiplexing methods as discussed in Manolakos and Yang, with the notification of a preconfigured location of an indicator, which is signaled by the network as discussed in Hosseini. The motivation/suggestion would have been to provide a method for the UE to easily determine the location of an indicator such that the UE would not have to search the entirety of a resource wasting power.

Claim 1, 9, and 16,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (WO 2018/147977 A1), in view of Yang (US 2017/0295592 A1), and further in view of Bala et al. (US 2019/0165906 A1).

Regarding claims 1, 9, and 16, Manolakos discloses a method performed by a base station and user equipment (fig.1 which teaches base station which are communicatively coupled with wireless devices) for service multiplexing and transmission (par.[0006] which discloses multiplexing MiCR (i.e. URLLC) over eMBB resources), the method comprising:
a target resource being a pre-configured resource capable of bearing multiple types of service (fig.3 describes resources configured to bear eMBB traffic along with uRLLC traffic in a same configured resource, par. [0046 – 0047, 0052]); and
when multiple types of service are to be sent on the target resource (par.[0052 – 0054] which describes the base station semi-statically allocating of resources or puncturing resources of a same carrier for low-latency, e.g. “MiCR”, and eMBB communications), for each type of service (the aforementioned MiCR and eMBB) in the multiple types of service (par.[0054] which describes the URLLC communications and eMBB communications), determining, by the base station (par.[0052]), a resource pre-allocated to bear the type of service in the target resource, sending, by the base station, the type of service based on the determined resource corresponding to the type of service (par.[0055 – 0056] describe the base station puncturing eMBB resources for transmission of URLLC data transmissions to a same or different stations. That is, the base station can puncture eMBB resources destined to a single station, and insert URLLC data, which is for that same station or other stations), and
sending by the base station, service multiplexing indication information to a user equipment (UE) which receives the type of service (par.[0055 – 0056] which describes the base station providing to a UE in URLLC mode an indication of punctured URLLC resources in an eMBB resource),
wherein the service multiplexing indication information is used to indicate a type of a service, which is sent by the base station on the target resource (par. [0055 – 0056], which provides an indication of URLLC resource, which are carried within the eMBB resource). 
While Manolakos substantially discloses the claimed invention, it does not explicitly disclose:
when one type of service is to be sent on a target resource, sending, by the base station, the one type of services based on all resources of the target resource, with the target resource being a pre-configured resource capable of bearing multiple types of service, and sending, by the base station, service multiplexing indication information to a user equipment (UE) which receives the one type service, wherein the service multiplexing indication information indicates that only one type of service is sent by the base station on the target resource.
This however, would be apparent to the skilled person because the first type of services, e.g. “eMBB” has to have its own resources punctured to allow for the transmission of secondary uRLLC service transmission as can be seen for example in the Yang reference.
For example Yang discloses:
 when one type of service (par.[0002] discloses multiplexing different types of wireless communications traffic. Par.[0038] discloses enhanced mobile broadband traffic) is to be sent on a target resource (fig.3 element 302 which teaches an eMBB TTI. Wherein the TTI is comprised of time and frequency resources which are used for the transmission of eMBB data and eMBB control information), sending, by the base station (fig.1 which teaches a base station, and fig.2 par.[0051] describes the BS in communications wirelessly with the UE), the one type of service (fig.3 which teaches the eMBB traffic being transmitted on resource reserved for eMBB traffic) based on all resources of the target resource (fig.3 wherein the eMBB data is not punctured by MiCR (i.e. Mission Critical/URLLC data) and the entire TTI is configured for eMBB traffic communications), with the target resource (fig.3 which teaches the TTI configured to carry the eMBB traffic. Par.[0043] which teaches eMBB common resources) being a preconfigured resource (fig.3 wherein the TTI are preconfigured for eMBB transmissions) capable of bearing multiple types of service (par.[0043] teaches sharing a common set between different types of traffic (e.g. wherein resources preconfigured for transmitting eMBB traffic may be punctured in order to support transmission of different traffic type), and sending, by the base station, service multiplexing indication information (fig.3 which teaches that in the beginning of the TTI the base station transmits a eMBB CNTRL information, par.[0072] which teaches that the eMBB CTRL region may contain control messages and demodulation reference signals. Par.[0086] discloses a base station used to schedule control signalling of first traffic on a first set of resource elements and data of the first traffic on a second set of resource elements, and communicate the schedule indicative of the scheduling of the first traffic. That is, the UE receives a schedule (e.g. eMBB CTRL) which is configured to schedule first traffic. As shown in fig.3 first traffic eMBB can be scheduled for all resources) to a user equipment (fig.1 which teaches a UE in wireless communications with a base station, par.[0006] teaches that the schedule is transmitted (e.g. “and communicate a schedule”) from base station to UE), wherein the service multiplexing indication information indicates that only one type of service is sent by the base station on the target resource (fig.3 wherein the eMBB CNTRL indicates resources entirely used for eMBB traffic. In contrast, the eMBB CNTRL figs.4-10 are used to point to further control information for eMBB and MiCR or directly point to resources used for eMBB or MiCR. Furthermore, it is well-known in the art the PDCCH from the base station to the mobile wherein the PDCCH carries DCI, which is used for resource allocation and other control information)
Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the instant application that when there are no other types of data that need be transmitted on the single resource that the resource can be used solely for a first traffic type, because the eMBB resources must be punctured in order for URLLC, mMTC, or other types higher priority traffic to be transmitted on said resource. The reason for this is that the disclosures of Manolakos and Yang teaches that the eMBB resources must be punctured in order to support the transmission of low-latency data on said resources. 
While the disclosure of Manolakos and Yang substantially disclose the claimed invention, they do not teach:
wherein the processor is further configured to:
before controlling the transmitter to send the service multiplexing indication information to the UE,
notifying a time-frequency resource for the service multiplexing indication information to the UE.
However, this technique was well-known and in practice in other applications as well as applied to a method for service multiplexing as discussed above.
For example, the disclosure of Bala discloses before controlling the transmitter to send the service multiplexing indication information to the UE, notifying a time-frequency resource for the service multiplexing indication information to the UE (par.[0003, 0102- 0103, 0115, 0118 - 0119] which describes that the indication for multiplexing, punctured resources, the location of which or resources where the indication can be found is transmitted to the UE prior/ or predefined par.[0103] and signaled using higher-layer, PDCCH, etc.).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the eMBB multiplexing methods as discussed in Manolakos and Yang, with the notification of a preconfigured location of an indicator, which is signaled by the network as discussed in Bala. The motivation/suggestion would have been to provide a fast indication, or an indication that could be readily recognized by receivers that punctured data or data multiplexing is being used (Bala: par. [0019]).

Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. The applicant alleges that the disclosures of Malanakos (WO 2018/147977 A1), Yang (US 2017/0295592 A1), and Bala (US 2019/0165906 A1) either alone or in combination with each other fail to teach explicitly or render obvious the following limitations:
(a)“sending, by the base station, service multiplexing indication information to a user equipment (UE) which receives the one type of service, wherein the service multiplexing indication information indicates that the only one type of service is sent by the base station on the target resource; and
 (b) before sending, by the base station, the service multiplexing indication information to the UE which receives the type of service, notifying, by the base station, a timer-frequency resource for the service multiplexing indication to the UE”. The office respectfully disagrees.
With regard to (a) the Office notes that each of Malanakos, Yang, and Bala are directed to the transmission of URLLC (e.g. MiCR, etc) data over eMBB resources, see for example, Malanakos (fig.3 and other portions of the disclosure), Yang, par.[0002] fig.3-10, and Bala par.[0002]. Each of the above disclosures teaches a method for indicating punctured resources for transmission of eMBB and MiCR data, thus, it would be apparent that if there are no URLLC data to transmit the resources configured for eMBB would be used for eMBB alone. This is taught in fig.3 of Yang, wherein there are no URLLC data to send, thus, the eMBB resources are not punctured. Traditionally the UE is scheduled or an indication of resources is sent via control information on the downlink. Fig.3 of Yang also discloses that the UE receives eMBB control information which sets-up or rather schedules the resources that should be used for eMBB communications only, see e.g. fig.3 and corresponding disclosure. Furthermore, the disclosure of Yang explicitly discloses that the base station schedules the eMBB control information and eMBB data resources and transmits said schedule to UE, in par.[0006] which recites, in part, “The processor and the memory are configured to: schedule control signaling of first traffic on a first set of resource elements and data of the first traffic on a second set of resource elements, ……… and communicate a schedule indicative of the scheduling of the first traffic”. Par.[0043] which recites, in part, “For example, the TRP 106 may initially schedule a first type of traffic on a set of resource elements.”. As can be seen above, and throughout the disclosure of Yang, when there is no URLLC data to send, the UE is still scheduled with eMBB data, thus Yang teaches (a) and the rejection of the claims are sustained. 
	With regard to (b), the applicant alleges that Bala does not teach notifying where the time and frequency resource for indication, however, the disclosure of Bala does in fact disclose (b): For example, Bala at par.[0003] recites, in part, “The WTRU may monitor the communication for an indication that the communication includes a second traffic type (e.g., low latency traffic) that is multiplexed with and/or punctures the first traffic type. The monitoring may be a monitoring of a control channel associated with the communication. The WTRU may monitor a location of the communication for the indication. For example, the WTRU may monitor for the indication at the end of the communication, at a symbol, and/or at a subcarrier, etc.”  That is, the disclosure of Bala teaches that the UE must monitor a control channel (e.g. a PDCCH) and a location of the indication. That is, the UE has knowledge of the location where the multiplexing indication is. Furthermore, before the UE can retrieve the URLLC data, it must first have an indication that there is URLLC data multiplexed with the eMBB data. Also, Bala discloses, fig.19 puncturing indicator, and par.[0119] which recites, in part, “For example, a location of the puncturing indicator 1902 may be fixed and/or predefined as shown in FIG. 19.” As can be seen from par.[0119] the location of the indicator is pre-defined or fixed, and must be signaled between the UE and eNB. Thus, it has been shown that the disclosure of Bala teaches (b). Therefore, with the forgoing arguments the combination of Malanakos, Yang, and Bala, substantially disclose the claimed invention, and the rejection in view of these references are sustained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2017/0285130 A1) “Method and Apparatus for Providing Different Services in Mobile Communications System”
	Nam et al. (US 2017/0257860 A1) “Control Signalling for Supporting Multiple Services in Advanced Communication Systems”                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411